MEMORANDUM **
California state prisoner Oscar M. Pearson appeals pro se the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights by using excessive force against him and failing to protect him from attack by other inmates. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal pursuant to Federal Rule of Civil Procedure 16(f), Malone v. United States Postal Serv., 833 F.2d 128, 130 (9th Cir.1987), and we affirm.
Based on our independent review of the record, we conclude that the district court properly dismissed Pearson’s action because Pearson failed to file a pretrial statement despite the district court’s explicit warning that such failure could result in dismissal of his action. See Malone, 833 F.2d at 130-31.
The district court did not abuse its discretion by denying Pearson’s motion for appointment of counsel because Pearson failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.